Citation Nr: 9904532	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-26 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for a low back disorder as a result of VA 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran incurred no additional low back disability as 
a result of VA treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for a low back disorder as a result of VA 
treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the 
veteran's claim is plausible and capable of substantiation 
and is therefore well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991).  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) 
(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

In this case, the veteran underwent a cytoscopy and a bladder 
capacity biopsy at the VA Medical Center in Iowa City, Iowa 
in November 1989.  In conjunction with these procedures, a 
spinal anesthetic was administered.  Hospital records from 
November 1989 do not indicate that the veteran complained of 
low back symptomatology at that time.

An April 1990 VA treatment record reflects the veteran's 
complaints of pain in his legs and left hip, and a July 1990 
VA treatment record indicates that the veteran related back 
pain, radiating into the left leg, to his November 1989 
spinal anesthetic.  The examiner from that date noted that 
the veteran had symptoms consistent with a lumbar disc 
syndrome, but this examiner noted that the relationship that 
these symptoms had with the previous anesthetic was not 
clear.

A VA magnetic resonance imaging study (MRI), performed in 
December 1990, revealed moderately severe left-sided neural 
foraminal stenosis and mild to moderate central stenosis at 
L4-L5 due to annular bulging and moderately advanced facet 
arthropathy.  A VA computerized tomography (CT) scan of the 
lumbar spine, dated in March 1991, revealed a bulging disc at 
L4-L5, with probable small synovial cysts displacing the 
dural sac and the left L5 nerve root.  A lumbar myelogram 
from the same date revealed disc bulging at L4-L5, with some 
swelling of the right L5 nerve root and decreased filling of 
that nerve root sleeve.  On the left, there were findings 
consistent with a synovial cyst impressing the dural sac from 
the posterolateral aspect and causing a left L5 nerve root 
defect.
These results were subsequently interpreted by a doctor from 
the Proctor Community Hospital in Peoria, Illinois in March 
1991.  This doctor indicated that the exact etiology of the 
veteran's low back disability was uncertain, although he 
noted that this disability could be related to hypertrophy of 
the ligamentum flavum; disc herniation, perhaps with an 
extruded disc fragment; or a synovial cyst related to the 
degenerated facet joint.

The veteran underwent an examination with a VA neurosurgeon 
in April 1992.  This examiner reviewed the veteran's March 
1991 radiologic reports and noted that it was possible, but 
highly unlikely, that the veteran had an exacerbation of his 
back pain secondary to nerve root irritation as a result of 
the 1989 spinal anesthetic, particularly given the 
contemporaneous use of water soluble contrast agents for 
myelograms.  Rather, the examiner indicated that the 
veteran's continuing pain was more likely to be secondary to 
his degenerative disease of the spine and an extradural 
defect at L4-L5.  

The veteran also underwent a VA spine examination in October 
1993.  This examination revealed that the veteran had a wide-
based gait and was unable to toe or heel walk well.  He had 
slight break-away weakness in all motor groups of the lower 
extremities, with no asymmetries.  X-rays revealed 
degenerative changes of the spine, most severe at the L4-L5 
level, with disc space narrowing and osteophyte formation.  
The examiner rendered impressions of degenerative disc 
disease at L4-L5, with a history of a herniated nucleus 
pulposus and symptoms consistent with an L5 radiculopathy; 
and signs of myelopathy, most likely related to an old 
cervical spine condition.  Additionally, the examiner noted 
that the veteran had more back symptoms than leg symptoms and 
appeared to be managing with conservative treatment.

A VA general medical examination report, dated in November 
1993, indicates that x-rays of the lumbosacral spine revealed 
disc space narrowing at L4-L5 and degenerative joint disease 
at L5-S1.

The veteran underwent VA spine and peripheral nerves 
examinations in March 1995.  The examiner who conducted the 
VA spine examination noted that x-rays revealed mild to 
moderate degenerative changes at L4-L5 and indicated that the 
examination findings were consistent with an L4 
radiculopathy.  Also, the examiner stated that the veteran 
had some degenerative changes and, more likely, a herniated 
nucleus pulposus as the etiology of his symptoms; however, 
the examiner specifically indicated that he could not rule 
out a nerve root injury during the veteran's spinal 
anesthetic.  The examiner who conducted the VA peripheral 
nerves examination noted that report of the veteran's 1989 
cytoscopy indicated that he did not have any difficulty with 
that procedure.  This examiner found no evidence of 
radiculopathy and noted that the veteran's mild hyperreflexia 
and decrease in position of vibratory sensation in the distal 
lower extremities were consistent with an old cervical spine 
compression and mild polyneuropathy.  The examiner concluded 
that it was unlikely that spinal anesthesia would have 
contributed significantly to any lumbar disc disease.  

During his October 1995 RO hearing and his October 1998 VA 
Travel Board hearing, the veteran reasserted his contention 
that the spinal anesthetic administered by the VA in November 
1989 caused his current low back disability.  The veteran 
also testified during the October 1998 hearing that a doctor 
had told him that he sustained "crushed" vertebrae as a 
result of this procedure.

In this case, the Board observes that the veteran was, in 
fact, administered a spinal anesthetic by the VA in November 
1989.  The relevant question, however, is whether the veteran 
sustained additional disability as a result of this 
treatment.

In this regard, the Board observes that the VA examiner who 
conducted the veteran's April 1992 examination indicated that 
it was "possible" that the veteran had an exacerbation of 
back pain secondary to the 1989 spinal anesthetic, and the VA 
examiner who conducted the veteran's March 1995 spine 
examination noted that he could not rule out a nerve root 
injury during the veteran's spinal anesthetic.  However, the 
April 1992 examiner also noted that an exacerbation of back 
pain due to the spinal anesthetic was highly unlikely, while 
the March 1995 examiner indicated that degenerative changes 
or a herniated nucleus pulposus were more likely to be the 
cause of the veteran's low back symptoms.  The Board also 
observes that the examiner who conducted the March 1995 VA 
peripheral nerves examination concluded that it was unlikely 
that spinal anesthesia would have contributed significantly 
to any lumbar disc disease.  With regard to the question of 
whether the spinal anesthetic caused low back disability, the 
Board attaches significantly more weight to the essentially 
conclusive opinion of the examiner who conducted the March 
1995 VA examination than to the suggestions of the 
possibility of additional disability by the veteran's other 
examiners, who also indicated that other causes of the 
veteran's low back disability were more likely.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993). 

The Board has also considered the veteran's lay contentions 
in this case, as indicated during his October 1995 RO hearing 
and his October 1998 VA Travel Board hearing.  However, the 
Board would point out that the veteran has not been shown to 
possess the requisite medical expertise to render a competent 
opinion regarding causation.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  With regard to the veteran's testimony that a 
doctor had told him that he sustained "crushed" vertebrae 
as a result of the spinal anesthetic, the Board would point 
out that a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Overall, the Board has considered all of the evidence of 
record but finds that the veteran incurred no additional 
disability, to include a low back disorder, as a result of VA 
treatment.  As such, it is the conclusion of the Board that 
the preponderance of the evidence is against his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998).  In reaching this conclusion, the Board 
has considered the doctrine of reasonable doubt, as set forth 
in 38 U.S.C.A. § 5107(b) (West 1991).  However, as the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for a low back disorder as a result of VA 
treatment is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

